Citation Nr: 9901912	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-48 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.  

2.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for a period of convalescence following a 
total left hip arthroplasty in October 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
November 1982.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The veteran was previously 
denied service connection for a left hip disability in 
September 1985.  The present case arises from an October 1996 
rating action in which it was determined that new and 
material evidence had not been submitted to reopen the 
veterans previously denied claim in this regard.  A notice 
of disagreement with that decision was received in October 
1996, and a statement of the case was issued in November 
1996.  A substantive appeal was received in December 1996, 
and a hearing, at which the veteran testified, was conducted 
at the RO in July 1997.  A supplemental statement of the case 
was issued in July 1997 and, in due course, the case was 
forwarded to the Board, where it was referred to the service 
organization representing the veteran.  In November 1998, a 
representative from that organization prepared a written 
presentation for consideration by the Board.  


REMAND

As noted above, service connection for a left hip disability 
was denied by the RO in a rating decision of September 1985.  
Under applicable legal criteria, the September 1985 rating 
decision is final.  The record reflects that the veteran 
received notice of the rating decision, and of his appellate 
rights, and failed to file an appeal within one year of 
notification.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1998).  A claim may be reopened, 
however, if new and material evidence is submitted. 38 
U.S.C.A. §§ 5107, 5108 (West 1991).  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (1998).

The Board's review of the record reveals that the RO did not 
provide the veteran and his representative with the citation 
to the relevant laws and regulations pertaining to reopening 
a claim, or submitting new and material evidence, in either 
its November 1996 statement of the case or its July 1997 
supplemental statement of the case.  Although, upon review of 
those documents, it is apparent the RO did consider 
applicable regulations regarding the veterans claim, since 
the principles set out in 38 C.F.R. § 3.156 are discussed in 
them, pertinent citation to applicable law and regulation was 
not provided.  This is a violation of 38 U.S.C.A. § 7105, 
which requires such citation, and the failure to provide this 
information prevents the veteran from presenting effective 
argument of his case.  In order to ensure due process of law 
in this regard, it will be necessary to return the case to 
the RO, so that the veteran may be provided a supplemental 
statement of the case that explicitly identifies the criteria 
by which evidence is evaluated to determine whether it is new 
and material. 

This requirement to fully apprise the claimant of the 
applicable law as to reopening a claim is especially 
pertinent in view of recent precedential decisions by the 
United States Court of Veteran Appeals which have 
significantly altered the criteria for defining new and 
material evidence.  As provided by statute, and emphasized in 
decisions of the Court, applications to reopen previously 
denied claims to which finality has attached require the 
Board to conduct a two-step analysis.  First, the Board must 
determine whether the evidence is new and material.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, new 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis  merits or 
otherwise) of the claim, and is not merely cumulative of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VAs regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the veterans claim.  
Instead, the claim must be analyzed only in light of the 
regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuits holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression bears directly 
or substantially on the specific matter is essentially 
equivalent to relevant and probative of the issue at hand 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not relevant and probative of the 
issue at hand was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, 20-21 (1998).  We note that the panels 
in Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which bears directly or 
substantially on the specific matter under consideration 
and the caselaw criterion requiring that the new evidence be 
relevant and probative of the issue at hand.  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an evolution of the law).  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Courts discussion of the uniquely pro-
claimant quality of the veterans benefits system such 
that, although not every piece of new evidence is 
material . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Hodge v. 
West, supra, at 1363.

In addition to the foregoing, the Board notes that, if a 
claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet.App. 69, 77 (1995).  "This analysis in Robinette applies 
equally when new and material evidence is needed to complete 
an application."  Graves v. Brown, 8 Vet.App. 522, 525 
(1996).

In this regard, it is observed that the veteran testified, in 
July 1997, that he had received treatment for his left hip at 
a clinic located in Providence, Rhode Island, prior to his 
submission of his original application for benefits in 1985.  
A review of the report of an examination conducted for VA 
purposes in 1985 reflects that, at that time, the veteran had 
degenerative changes in both hips.  Since that examination 
took place less than three years after service, and since, 
under applicable law and regulation, service connection for 
arthritis may be presumed if it became manifest to a degree 
of 10 percent disabling during the veterans first year after 
separation from service, any pre-1985 medical records 
demonstrating the presence of left hip arthritis to this 
degree within the first post service year would have a 
significant impact on the veterans current claim.  
Accordingly, the veteran should be given an opportunity to 
present the pre-1985 medical records to which he referred at 
his hearing.  

Finally, since a favorable decision regarding the veterans 
attempt to reopen his claim for service connection for a left 
hip disability could have a significant impact on his claim 
for a total rating for a period of convalescence, under 
38 C.F.R. § 4.30, following left hip surgery, the Board will 
defer its consideration of the latter claim pending the 
resolution of the former.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should ask the veteran for the 
name and address of the clinic to which 
he referred in his July 1997 hearing, 
concerning treatment he had received 
prior to his original 1985 claim for 
benefits.  The RO should advise the 
veteran that he will be provided a 
reasonable amount of time in which to 
obtain the records of this treatment on 
his own, or he may provide written 
authorization for the RO to attempt to 
obtain them.  If the RO obtains these 
records, they should be permanently 
associated with the claims file

2.  The RO should review the evidence of 
record obtained since the July 1997 
supplemental statement of the case, 
including any evidence received in 
connection with paragraph number 1 above, 
and enter its determination as to whether 
new and material evidence has been 
submitted to reopen the veterans claim 
for service connection for a left hip 
disability, and whether he is entitled to 
a temporary total rating pursuant to 
38 C.F.R. § 4.30 for a period of 
convalescence, following a total left hip 
arthroplasty in October 1996.  In the 
event the veterans service connection 
claim is reopened, the RO should conduct 
a de novo review of all the evidence of 
record, to determine whether service 
connection for a left hip disability may 
now be granted.  If any decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
complies with the provisions of 
38 U.S.C.A. § 7105(d)(1).  In particular, 
in the event it is determined that new 
and material evidence has not been 
submitted to reopen the veterans claim, 
the supplemental statement of the case 
must contain citation to 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156.  It must 
also discuss how the cited law and 
regulations affected the decision and 
provide the reasons for the 
determinations made in this case.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
